Citation Nr: 0209340	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  96-02 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for 
bronchial asthma, on appeal from the initial grant of service 
connection.

2.  Entitlement to an evaluation higher than 10 percent for 
degenerative arthritis of the lumbar spine, on appeal from 
the initial grant of service connection.

3.  Entitlement to an evaluation higher than 30 percent for 
migraine headaches, on appeal from the initial grant of 
service connection. 


(The issue of entitlement to an evaluation higher than 20 
percent for degenerative arthritis of the cervical spine, on 
appeal from the initial grant of service connection, will be 
the subject of a later decision.)




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to May 
1994.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1994 rating decision of the Department 
of Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO).  The Board remanded the case in November 1997 and 
December 1998 for further development.

In February 2002, the RO increased the evaluation for 
migraine headaches to 30 percent, for the cervical spine 
disability to 20 percent, for bronchial asthma to 10 percent, 
each effective on June 1, 1994.  The RO continued the 10 
percent evaluation for the lumbar spine disability.  The 
veteran was notified of those determinations in March 2002.

In December 1998, the RO indicated that the veteran had 
relocated to Arizona and the Phoenix, Arizona RO is now the 
agency of original jurisdiction for adjudication of VA 
claims.  

The Board is undertaking additional development on the issue 
of entitlement to an evaluation higher than 20 percent for 
degenerative arthritis of the cervical spine, on appeal from 
the initial grant of service connection, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  The veteran's asthma is manifested by exercise-induced 
asthma, relieved by use of inhaler; and post-bronchodilator 
FEV1/FVC of 81 percent, FEV1 of 71 percent.

2.  The service-connected lumbar spine disability is 
manifested by complaints of low back pain and slight 
limitation of motion; muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position are not shown.

3.  The veteran's migraine headaches are manifested by 
reports of headaches more than once a week which last up to 
one day and cause some incapacitation; very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability are not shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for bronchial asthma are not met.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97 
Diagnostic Code 6602 (1996) and (2001).  

2.  The criteria for an initial rating in excess of 10 
percent for the lumbar spine disability are not met.  38 
U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5292, 5295 
(2001).

3.  The criteria for an initial rating in excess of 30 
percent for migraine headaches are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2001).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

The veteran's claims are for higher evaluations on initial 
grant of service connection, and there are no particular 
application forms required.  Thus, there is no issue as to 
provision of a form or instructions for applying for the 
benefit.  38 U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The RO issued 
a statement of the case in May 1995 to the veteran.  The 
Board remanded the case in November 1997 and December 1998 
for additional development.  Thereafter, the RO issued a 
supplemental statement of the case in March 2002.  These 
documents together listed the evidence considered, the legal 
criteria for evaluating the severity of the disabilities, and 
the analysis of the facts as applied to that criteria, 
informed the veteran of the information and evidence 
necessary to substantiate the claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
his June 1994 application for compensation, the veteran 
indicated that he had received treatment in May 1993, while 
still on active duty, from Dr. Roberts at the AL Chiropractic 
Back Pain clinic for his low back pain and neck condition.  
There is no indication that those records were requested.  
All of the service medical records, to include the records 
relating to the treatment of low back pain, have been 
obtained.  VA outpatient records dated from to August 1994 to 
August 1994 were obtained, as well as private medical records 
of Drs. Allen and Hunt dated from August to December 1995.  
In accordance with the Board's December 1998 remand 
instructions, by letter dated in December 1998, the veteran 
was requested to identify the names and locations of all 
medical care providers, including VA facilities, who treated 
him for pertinent service-connected disabilities.  The 
veteran did not respond to that letter and no further action 
to obtain records can be taken because the veteran has failed 
to identify any additional pertinent records and provide the 
appropriate releases to obtain records.  The Board concludes 
that VA has undertaken reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  The RO afforded the veteran VA 
examinations July 1994, March 1995 and April 1996.  In 
response to the Board's December 1998 remand, the RO afforded 
the veteran additional examinations in January 2001.  With 
regard to the claims for higher ratings for the lumbar spine 
disability, migraine headaches and bronchial asthma, the 
Board finds that no additional VA examinations are needed.

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.


II.  Procedural background and generally applicable laws and 
regulations

By rating action in December 1994, the RO granted service 
connection for degenerative arthritis of the lumbar spine and 
lumbosacral strain, rated as 10 percent disabling under 
Diagnostic Codes 5003-5295; for cluster variant migraine 
headaches, rated as 10 percent disabling under Diagnostic 
Code 8100; and for history of bronchial asthma, rated as 
noncompensable under Diagnostic Code 6602.  The initial 
ratings were effective from June 1, 1994, the day following 
separation from active service.  

The Board remanded the case in November 1997 and December 
1998 for further development, to include additional VA 
examination.  In a February 2002 SSOC, the RO increased the 
rating for bronchial asthma to 10 percent and the rating for 
migraine headaches was increased to 30 percent, each 
effective from June 1, 1994.  The RO continued the 10 percent 
rating for lumbosacral strain. 

The veteran seeks higher initial ratings for the service-
connected bronchial asthma, migraine headaches and lumbar 
spine disability.  He asserts that the lumbar spine has 
decreased range of motion, back spasms and pain on motion.  
He also asserts that he has been prescribed a back brace for 
permanent use because of increase in duration and frequency 
of lower back pain that limits movement and range of motion.  
He contends that he takes multiple medications for his 
migraine headaches and has had increased severity of 
migraines.  He also contends that he suffers from asthma.

This appeal being from the initial ratings assigned to the 
service-connected bronchial asthma, migraine headaches and 
lumbar spine disability upon awarding compensation, the 
entire body of evidence is for equal consideration.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that there is a distinction between a claim based on 
the veteran's dissatisfaction with the initial rating (a 
claim for an original rating) and a claim for an increased 
rating. It was also indicated that in the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts founds, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The RO did not specifically consider staged ratings.  Before 
the Board may consider staged ratings of the veteran's 
disability, it must be determined that there is no prejudice 
to the veteran to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO has addressed, at each stage since the appeal from the 
original rating, the appropriate disability evaluation to be 
applied as evidenced by the medical evidence.  The 
regulations to be applied are the same and the RO has 
considered the applicable rating criteria, to include the 
amendments to the rating criteria for evaluating respiratory 
diseases effective in October 7, 1996.  The RO, in effect, 
considered whether the facts showed that the veteran was 
entitled to a higher disability rating for each condition for 
any period of time since his original claim.  The veteran has 
been provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.  The Board finds that there is no prejudice to the 
veteran in recharacterizing the issues on appeal to properly 
reflect his disagreement with the initial disability 
evaluations assigned to service-connected disabilities at 
issue.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

An evaluation of the level of disability must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities.  38 C.F.R. § 4.10 
(2001).


III.  Asthma

The service medical records show treatment for exercised-
induced asthma during service.  On separation examination in 
February 1994, the veteran reported a history of asthma.  It 
was noted that pulmonary function tests were in the chart.  
The clinical evaluation of the lungs and chest was normal.  

On VA examination in July 1994, the veteran reported a 
history of bronchial asthma since 1976.  He indicated that he 
used Proventil at times for asthma.  Examination of the 
respiratory system revealed that the lungs were clear to 
percussion and auscultation.  No rales were heard.  Chest x-
ray studies showed no significant abnormality.  The diagnoses 
included history of bronchial asthma.

On VA examination in April 1996, the veteran reported some 
documented asthmatic exacerbations which responded to 
inhalers.  The lungs were clear to auscultation and 
percussion.  No diagnosis with regard to asthma was rendered.

On VA examination in January 2001, the veteran reported 
exercised-induced asthma while in the military and that he 
was able to handle it by premedicating or medicating with 
Albuterol inhaler.  He reported that he had not seen a doctor 
for his asthma since discharge six years earlier, other than 
to obtain Albuterol prescriptions.  He had not been seen for 
an acute attack in a hospital or emergency room.  He reported 
that asthma bothered him only if he was too physical and if 
so, the Albuterol was effective.  He denied any shortness of 
breath except with some extreme form of exercise, any chronic 
cough or sputum production.  He indicated that he has never 
had to take corticosteroids for his asthma.  Examination 
showed that respiratory excursions were normal and the chest 
was clear to percussion.  The diaphragm moved well by 
percussion.  The precordium was not hyper-resonant.  Breath 
sounds were intact throughout both lung fields.  There were 
no rales, rhonchi or wheezes.  The impression was exercise 
induced asthma without any other episodes, with need only for 
bronchodilator therapy before vigorous exercise.  January 
2001 VA pulmonary function testing showed the ratio of forced 
expiratory volume in one second (FEV1) to forced vital 
capacity (FVC) (FEV1/FVC) at 72 percent of predicted pre 
bronchodilator, and FEV1 at 87 percent of predicted pre 
bronchodilator.  FEV1/FVC was 81 percent of predicted post 
bronchodilator, and FEV1 was 71 percent post bronchodilator.  
The examiner indicated that pulmonary function tests were 
near normal with mild decrease in diffusion.  

The regulations pertaining to respiratory disorders were 
changed, effective October 7, 1996.  As the veteran's claim 
for a higher rating for asthma was pending when the 
regulations pertaining to respiratory disabilities were 
revised, he is entitled to the version of the law most 
favorable to him, although the new criteria are only 
applicable to the period of time after their effective date.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-
2000.

The regulations in effect prior to October 7, 1996 provided 
that the current 10 percent rating for bronchial asthma be 
manifested by paroxysms of asthmatic type breathing (high-
pitched expiratory wheezing and dyspnea) occurring several 
times a year with no clinical findings between attacks.  A 30 
percent rating required rather frequent asthmatic attacks 
(separated by only 10 to 14 day intervals) with moderate 
dyspnea on exertion between attacks.  In order to qualify for 
a 60 percent rating, bronchial asthma must have been 
manifested by a severe disability, with frequent attacks of 
asthma (one or more attacks weekly) and marked dyspnea on 
exertion between attacks with only temporary relief by 
medication, and more than light manual labor precluded.  A 
100 percent rating was assigned when bronchial asthma was 
pronounced, with asthmatic attacks very frequently with 
severe dyspnea on slight exertion between attacks and with 
marked loss of weight or other evidence of severe impairment 
of health.  38 C.F.R. § 4.96, Diagnostic Code 6602 (1996).  A 
note following the criteria states that in the absence of 
clinical findings of asthma at the time of examination, a 
verified history of asthma attacks must be of record.

Under Diagnostic Code 6602, in effect on and after October 7, 
1996, a 10 percent rating requires FEV-1 of 71- to 80-percent 
predicted, or; FEV-1/FVC of 71 to 90 percent, or; 
intermittent inhalational or oral bronchodilator therapy.  A 
30 percent rating for bronchial asthma is assigned where 
pulmonary function testing shows an FEV-1 of 56- to 70- 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  In order to 
qualify for a 60 percent rating, bronchial asthma must be 
manifested by an FEV-1 of 40- to 55- percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is assigned when FEV-1 is less than 40- percent predicted, 
or; FEV-1/FVC is less than 40 percent, or; there is more than 
one attack per week with episodes of respiratory failure, or; 
the disability requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.

The clinical findings do not show that a rating in excess of 
10 percent is warranted for the service-connected asthma 
during the entire appeal period under either the old or new 
rating criteria of Diagnostic Code 6602.  The evidence shows 
that he was treated for bronchial asthma during service.  On 
VA examination in July 1994 he indicated that he used 
medication at times for asthma and examination of the lungs 
was normal.  On VA examination in January 2001, the veteran 
indicated that he had had no treatment for asthma since 
service other than to obtain a prescription for medication.  
He indicated that asthma only bothered him when he was too 
physical and that medication relieved the symptoms.  
Examination of the respiratory system was normal  There is no 
evidence during the entire appeal period that veteran has 
rather frequent asthma attacks with moderate dyspnea on 
exertion between attacks, required for a 30 percent rating 
under the old criteria.

A 30 percent rating under the new rating criteria of 
Diagnostic Code 6602 is not warranted for the period of the 
appeal from October 7, 1996 to the present.  Pulmonary 
function testing conducted in January 2001 did not show FEV-1 
of 56- to 70-percent predicted or FEV-1/FVC of 56- to 70-
percent which would support a 30 percent rating.  In 
addition, there is no medical evidence that the veteran's 
asthma required daily inhaled or oral bronchodilator therapy 
or inhalation of anti-inflammatory medication.  As indicated 
above, the medical evidence shows that the veteran has not 
received medical treatment, other than obtaining 
prescriptions for Albuterol, since service.  It was 
specifically indicated on the January 2001 VA examination 
that he has never had to take corticosteroids for his asthma.  
Accordingly, a 30 percent rating under Diagnostic Code 6602 
in effect as of October 7, 1996 is not warranted.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability as the 
Court noted in Fenderson v. West, 12 Vet. App. 119 (1999).  
At no time during the appeal period, however, has the veteran 
demonstrated a level of impairment consistent with an 
evaluation in excess of 10 percent for his service-connected 
bronchial asthma.

Accordingly, for the reasons discussed above, the currently 
assigned 30 percent rating for the veteran's bronchial asthma 
adequately reflects the level of impairment pursuant to the 
schedular criteria.  The preponderance of the evidence is 
against the claim for a higher rating for service-connected 
bronchial asthma since the initial grant of service 
connection.


IV.  Lumbar spine

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2001).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2001).

The veteran's degenerative arthritis, lumbar strain and 
lumbosacral strain is presently evaluated as 10 percent 
disabling from June 1, 1994 under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5295.  This hyphenated diagnostic code 
indicates that the veteran's lumbosacral strain associated 
with degenerative arthritis is evaluated according to the 
criteria for lumbosacral strain (Diagnostic Code 5295).  See 
38 C.F.R. § 4.27 (2001).

Under 38 C.F.R. Part 4, Diagnostic Code 5295 (lumbosacral 
strain), a 10 percent evaluation will be assigned when there 
is characteristic pain on motion.  A 20 percent evaluation 
requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.

The service medical records show that the veteran was seen 
for complaints of low back pain in August 1978.  In September 
1978 he was seen for complaints of low back without a history 
of trauma.  The impression was chronic lumbosacral strain, 
resolving.  A May 1984 entry noted complaints of back pain 
for seven days and the assessment was gluteal strain.  An 
August 1985 entry noted mechanical low back pain.  On 
separation examination in February 1994, the veteran reported 
a history of lower back pain.  The clinical evaluation of the 
spine was normal.  

On VA examination in July 1994, the veteran reported that his 
lower back was painful most of the time.  The examiner 
indicated that the range of motion of the lumbar spine was 
limited.  No significant abnormality was seen on x-ray 
studies of the lumbar spine.  The diagnoses included 
degenerative arthritis of the lumbar spine.

On VA examination of the lumbar spine in July 1994, no 
postural abnormalities or fixed deformity were found.  The 
muscles of the back were grossly normal.  Range of motion of 
the lumbosacral spine showed forward flexion to 88 degrees, 
backward extension to 20 degrees and bilateral lateral 
flexion to 40 degrees.  There was no objective evidence of 
pain on motion.  There were no neurological localizing signs 
present.  The diagnosis was chronic lumbosacral strain.  

A January 1995 VA outpatient record shows that the veteran 
complained of various joint pains and arthralgia of the lower 
back.  The assessment was arthralgias.  A February 1995 entry 
noted complaints of joint pain in the fingers, ankles, wrist 
and hips and that the veteran reported that he was able to do 
aerobics three times a week and ride an exercise bicycle.  

On VA examination in March 1995, the veteran reported low 
back pain and loss of range of motion.  He indicated that his 
low back locked up more often than in the past.  Examination 
of the spine showed no postural abnormalities or fixed 
deformities.  The musculature of the back appeared normal.  
The lumbosacral spine had forward flexion to 93 degrees, 
backward extension to 26 degrees, left lateral flexion to 32 
degrees and right lateral flexion to 34 degrees.  There were 
no localizing neurological symptoms.  The diagnoses included 
degenerative arthritis of the lumbosacral spine.

A February 1996 VA outpatient record shows that the veteran 
reported back pain for 2 to 3 days, without numbness, trauma 
or bowel or bladder problems.  Examination showed muscle 
spasms of the lumbar area.  The impression included back 
pain.  

An April 1996 VA report of x-rays of the spine showed that 
the spine was normal.

A July 1996 private medical record indicated that 
rheumatologically, the veteran had back and neck pain which 
was most likely due to axial spurring and local inflammation.  

On VA examination in January 2001, the veteran reported that 
the lower back hurt about once every three to four months and 
that the pain could last up to a week.  He indicated that at 
those times he walked bent forward from the waist.  He used a 
brace about three to four times a year and used a cane in the 
right hand when the back hurt a lot.  He reported smaller 
twinges in the low back frequently.  He related weakness and 
fatigability to the episodes of increased pain.  There was no 
limp and at the present time he had normal unimpeded use.  
Coughing and sneezing could aggravate the lower back pain.  
There was no radiating lower extremity pain or paresthesias.  
He reported that the low back occasionally could be 
completely normal.  On examination of the thoracic and lumbar 
spine, gait was normal.  There was no tenderness to 
palpation, no muscle spasm and no complaint on midline 
percussion.  Seated straight leg raising was negative 
bilaterally.  Deep tendon reflexes were 2+ and symmetric 
bilaterally.  Flexion was to 80 degrees, extension was to 30 
degrees, side bending was to 25 degrees bilaterally, all with 
some complaint of pain at the terminal degrees of motion.  
The examiner indicated that x-rays of the lumbar spine were 
normal.  The diagnoses included lumbar spine with strain.  
Functional impairment was rated as minor, with loss of range 
of motion of 5 to 10 degrees of flexion.

Based upon the objective evidence of record, it is found that 
the preponderance of the evidence is against an initial 
evaluation higher than 10 percent under Diagnostic Code 5295.  
The medical evidence shows complaints of low back pain.  The 
only evidence of muscle spasm was shown on the February 1996 
outpatient record.  VA examinations conducted in July 1994, 
March 1995 and January 2001 did not show clinical findings of 
muscle spasm, loss of lateral of motion, or any abnormal 
mobility on forced motion, necessary for a 20 percent 
evaluation under Diagnostic Code 5295.

Limitation of motion of the lumbar spine is evaluated under 
Diagnostic Code 5292. The veteran could not be evaluated 
under both Diagnostic Code 5292 and Diagnostic Code 5295 for 
the same disability, as limitation of motion is a criterion 
for both codes, and to compensate the same disability under 
both codes would constitute pyramiding. See 38 C.F.R. § 4.14 
(2001).  However, consideration is given to whether 
Diagnostic Code 5292 might be of more benefit to the 
appellant.  Slight limitation of motion of the lumbar spine 
warrants a 10 percent evaluation.  Moderate limitation of 
motion of the lumbar spine warrants a 20 percent evaluation. 
Severe limitation of motion of the lumbar spine warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, including Diagnostic 
Code 5292 (2001).

Based on the evidence of record, the Board finds that the 
veteran's clinical picture referable to the service-connected 
low back disability does not reflect a level of impairment 
consistent with more than slight functional limitation and 
the preponderance of the evidence is against an initial 
evaluation in excess of 10 percent.  On VA examination in 
July 1994, the lumbosacral spine had forward flexion to 88 
degrees, backward extension to 20 degrees and bilateral 
lateral flexion to 40 degrees.  There was no objective 
evidence of pain on motion.  On VA examination in March 1995, 
the lumbosacral spine had forward flexion to 93 degrees, 
backward extension to 26 degrees, left lateral flexion to 32 
degrees and right lateral flexion to 34 degrees.  The most 
recent VA examination was conducted in January 2001.  At that 
time, flexion was to 80 degrees, extension was to 30 degrees, 
side bending was to 25 degrees bilaterally, all with some 
complaint of pain at the terminal degrees of motion.  The 
examiner concluded that functional impairment was rated as 
minor, with loss of degrees of range of motion of 5 to 10 
degrees of flexion.  The Board finds that the clinical 
findings do not show moderate limitation of motion in the 
lumbar spine which would warrant a 20 percent evaluation 
under Diagnostic Code 5292.

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher schedular evaluation in cases in which functional loss 
due to pain or weakness is demonstrated, and pain or weakness 
on use is not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  The veteran's current 10 percent 
evaluation takes into account the functional limitation 
attributable to his pain on motion, the level of which is 
clearly shown on his VA examinations.  Based on the 
foregoing, an evaluation in excess of 10 percent is not 
warranted under the provisions of DC 5295.

The Board notes that because ankylosis of the lumbar segment 
of the spine has not been diagnosed, Diagnostic Code 5289 is 
not for application.  38 C.F.R. Part 4 (2001).  Moreover, 
since the veteran has not suffered a fracture of bones of the 
lumbar segment of the spine,  38 C.F.R. Part 4, Diagnostic 
Code 5285 is also not for application in this case.

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability as the 
Court noted in Fenderson v. West, 12 Vet. App. 119 (1999).  
At no time during the appeal period, however, has the veteran 
demonstrated a level of impairment consistent with an 
evaluation in excess of 10 percent for his service-connected 
lumbar spine disability.

Accordingly, for the reasons discussed above, the currently 
assigned 10 percent rating for the veteran's lumbar spine 
disability adequately reflects the level of impairment 
pursuant to the schedular criteria.  The preponderance of the 
evidence is against the claim for a higher rating for 
service-connected degenerative arthritis, lumbosacral strain 
since the initial grant of service connection.


V.  Migraine headaches

The service medical records show that the veteran was seen 
for complaints of headaches during service.  On separation 
examination in February 1994, a history of headaches was 
reported and a neurosurgery examination was recommended.  A 
March 1994 neurology consultation showed an impression of 
migraine-cluster variant.

On VA examination in July 1994, the veteran reported a 
constant headaches behind his eyes and on the sides and back 
of his head.  He reported severe flare-ups at least four 
times a week.  He took Cafergot for the flare-ups and was 
taking Verapamil daily for prophylaxis.  Neurological 
evaluation showed that motor, sensory and reflex functions 
were normal.  The diagnoses included migraine headache 
cluster variant by diagnosis.  

Magnetic resonance imaging (MRI) was conducted in May 1994.  
The impression was normal MRI of the cranial region with 
normal three-dimensional time-of-flight magnetic resonance 
angiography of the Circle of Willis region. 

A December 1994 VA outpatient record shows that the veteran 
reported chronic headaches.  It was indicated that he was 
last seen in October 1994 and started on Elavil in addition 
to Cafergot and Verapamil.  He reported that the headaches 
were less frequent but more severe.  The impression was 
migraine headache, mixed results with Elavil and change to 
Klonopin.  A March 1995 entry noted the change of medication 
and that chronic daily headaches were now intermittent.  It 
was indicated that he was bedridden only 1 to 3 times per 
week.  The impression was migraines, improved with Klonopin.

A December 1995 private examination report shows that the 
veteran reported bad headaches for which he had to stay in 
bed for three days.  The assessment was vascular headaches of 
migraine type.

Two January 1996 VA outpatient treatment records show that 
the veteran reported migraine headaches.  A February 1996 
follow-up visit report indicated a normal neurological 
examination.  The impression was vascular headaches of 
migraine type, polypharmacy, improving with gradual reduction 
in medication.  An April 1996 report indicated that headaches 
were of the same frequency but not as severe.  The impression 
was mixed headaches with strong vascular component.  

On VA examination in April 1996, the veteran reported 
recurrent severe migraine headaches that would incapacitate 
him and make him bedridden two times a week.  The examiner 
indicated that the veteran was wearing sunglasses because of 
light dysfunction.  The impression included history of 
migraine headaches, improved but still incapacitating, bed 
bound two days a week.

On VA examination in January 2001, the veteran reported three 
types of headaches.  Number one caused a hangover type 
feeling with a throbbing headache and would last from a few 
hours to half a day.  Number two was a viselike pain in the 
back of the neck on one side to the other associated with 
pins poking into the back of his eyes.  This would last for a 
day at a time.  Number three caused light and noise 
sensitivity and also caused emotional difficulty.  This would 
incapacitate him for a day.  He reported that he was taking 
gabapentin three times a day and he currently had an average 
of one headache per week, although he was unable to predict 
which type would occur.  Examination of the cranial nerves 
showed that the pupils were 6 millimeters and briskly 
reactive.  The fields were full, the discs flat and the 
extraocular movements were full without nystagmus.  Facial 
sensation and movement were normal.  Motor examination 
revealed 5/5 strength with good bulk and normal tone.  There 
was no drift fasciculation or atrophy.  Coordination and gait 
were normal. Reflexes were 2+ and symmetric in the upper and 
lower extremities.  Sensory examination to light touch, pain 
and vibration was normal.  The examiner concluded that the 
veteran had migraine type headaches which were partially 
controlled with gabapentin.  The frequency and severity were 
enough to incapacitate him for up to one day a week.  

Under Diagnostic Code 8100 pertaining to migraine, a 30 
percent evaluation is warranted for characteristic 
prostrating attacks occurring on an average of once a month 
over the past several months.  An evaluation of 50 percent is 
warranted if there are very frequent, completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.

The Board finds that the clinical findings do not support a 
rating in excess of 30 percent for migraine headaches during 
the entire appeal period.  The record shows treatment for 
migraine headaches during service.  At the time of the July 
1994 VA examination, the veteran reported constant headaches 
with severe flare-ups at least four times a week.  It was 
indicated that he was taking daily medication for his 
headaches.  The evidence shows that the veteran was seen in 
October 1994 for headaches and again in December 1994, at 
which time his medications were changed.  In March 1995, it 
was indicated that chronic daily headaches were now 
intermittent and that he was bedridden only 1 to 3 times per 
week.  The evidence shows that he was seen four times between 
December 1995 and February 1996 for continued complaints of 
headaches.  In April 1996, it was reported that headaches 
were of the same frequency but not as severe.  At the time of 
the April 1996 VA examination, the veteran reported recurrent 
severe incapacitating migraine headaches two times a week.

At the most recent VA examination in January 2001, the 
veteran reported one of three types of headaches would occur 
on an average of once per week.  Depending on the type of 
headache, he indicated that he was incapacitated between 
several hours to an entire day.  The examiner concluded that 
migraine headaches were partially controlled with medication 
and the frequency and severity of migraine headaches were 
enough to incapacitate him for up to one day a week.  

While evidence suggests that the veteran continues to 
experience migraine headaches, it does not show the frequency 
that would justify a 50 percent rating under Diagnostic Code 
8100 during the entire appeal period.  The evidence shows 
that he has sought treatment for headaches on occasion and 
that he has continued to take medication to control 
headaches.  The evidence shows while he reported headaches 
four times a week in July 1994, by March 1995 the frequency 
had decreased to 1 to 3 times a week and since then it he has 
reported that the frequency has remained at no more than once 
or twice per week.  The evidence shows that he has reported 
that the headaches have caused him to be bedridden for up to 
3 days, but the majority of the treatment records show, at 
most, reported incapacity of one day.  More recently he has 
indicated that the headaches last from several hours to one 
day.  While the record shows that the veteran has not worked 
during the appeal period, there is no evidence showing that 
that he was unable to work due to his migraine headaches.  
The Board finds that the evidence does not show that the 
veteran's migraine headaches are manifested by very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability as the 
Court noted in Fenderson v. West, 12 Vet. App. 119 (1999).  
At no time during the appeal period, however, has the veteran 
demonstrated a level of impairment consistent with an 
evaluation in excess of 30 percent for his service-connected 
migraines headaches.

Accordingly, for the reasons discussed above, the currently 
assigned 30 percent rating for the veteran's migraine 
headaches adequately reflects the level of impairment 
pursuant to the schedular criteria.  The preponderance of the 
evidence is against the claim for a higher rating for 
service-connected migraine headaches since the initial grant 
of service connection.



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for bronchial asthma is denied.

Entitlement to an initial evaluation in excess of 10 percent 
degenerative arthritis of the lumbar spine is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for migraine headaches is denied. 




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

